DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 recites the limitation “the member” in line 18.  It appears the claim should recite “the flexible member” in order to maintain consistency with “a flexible member” recited in line 2.
In Claim 14, it appears the term “is” should be inserted after the term “perforation” in line 1 for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein each of the upper portion and the lower portion comprise a height equivalent to at least half of the exterior pocket length and a depth of the pocket” in lines 14-15.  There was not adequate written description support for this limitation in the disclosure at the time of filing.  There was only written description support for the lip extending at least as wide as half the pocket width (Specification, Paragraph [0023]).
Claims 3, 5-16, and 18-20 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the pocket includes an opening disposed along an upper edge thereof” in lines 3-4.  It is unclear if “an upper edge” is associated with “a flexible member” or if “an upper edge” is associated with “a pocket.”  For purposes of examination Examiner interprets the phrase “an upper edge” to be associated with “a pocket.”
Claim 1 recites the limitation “an opening of the pocket” in line 11.  It is unclear if this refers to “pocket includes an opening” recited in Claim 1, line 3 or to an entirely different pocket opening.  For purposes of examination Examiner interprets the claim to refer to the same opening.
Claim 1 recites the limitation “each lateral edge” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “wherein seven pockets are disposed on the flexible member” in lines 1-2.  Claim 1, lines 2-3 recites “a flexible member including a pocket disposed centrally on a top surface of the flexible member.”  It is unclear how seven pockets can be disposed centrally on the top surface of the flexible member.
Claim 18 recites the limitation “wherein the depth of the pocket is greater at a central portion of the exterior wall” in lines 2-3.  The phrase “greater than” is a phrase that compares two things to one another.  It is unknown what depth the central portion is greater than.
Clarification is required.
Claims 3, 5-14, 16, and 19-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056.
Regarding Claim 1, Baumgardner Sr. discloses an edible container (edible container 10) for administering medication to animals to pets having a pocket (tubular member 20) sized to encapsulate a pill (pills 12) within an interior volume of the pocket (tubular member 20) (‘470, Column 3, lines 13-21 and 54-67).  The disclosure of the edible container being edible reads on the claimed pocket being composed of an ingestible and pet safe material (‘470, Column 1, lines 6-11).

    PNG
    media_image1.png
    600
    978
    media_image1.png
    Greyscale

Baumgardner Sr. discloses the edible container having variations in size, materials, and shape (‘470, Column 4, lines 36-44) but does not disclose the pet treat pocket being made from a flexible member wherein the pocket is disposed centrally on a top surface of the flexible member wherein the pocket includes an opening disposed along an upper edge thereof wherein an exterior pocket length is less than length of the flexible member and an exterior pocket width less than a width of the flexible member such that the flexible member extends beyond the exterior dimensions of the pocket 
Dellinger et al. discloses an edible non-human animal food container having any desired shape (‘314, Paragraph [0019]) made by providing a mold comprising a cavity in the shape of a desired article (‘314, Paragraph [0021]).  Beck et al. discloses a flexible edible container having any size or shape (‘625, Paragraphs [0006] and [0020]).  Wiesemann III discloses a flexible member (sleeve 14) including a pocket (pouches 18, 20) disposed on a top surface of the flexible member (sleeve 14) wherein the pocket includes an opening disposed along an upper edge thereof wherein the pocket (pouches 18, 20) is sized to encapsulate a pill (breath fresheners 12) within an interior volume of the pocket (pouches 18, 20), an exterior pocket length less than a length of the flexible member, and an exterior pocket width less than a width of the flexible member and an exterior pocket width less than a width of the flexible member such that the flexible member (sleeve 14) extends beyond the exterior dimensions of the pocket (pouches 18, 20) thereby forming a lip wherein the lip surrounds a circumference of the 
Baumgardner Sr., Dellinger et al., and Beck et al. are all directed towards the same field of endeavor of edible food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible pet food container of Baumgardner Sr. and construct the edible non-human animal food container to have any desired shape as taught by Dellinger et al. and Beck et al. and construct the edible container from a flexible, edible material as taught by Beck et al. based upon the particular shape of the final edible container.  The configuration of the claimed edible container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed edible container is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible material from which the edible container of Baumgardner Sr. is made to be constructed out of a flexible edible material as taught by Beck et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Beck et al. teaches that there was known utility in constructing edible containers out of a flexible edible material.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

    PNG
    media_image2.png
    817
    850
    media_image2.png
    Greyscale

Further regarding Claim 1, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding the pocket being disposed centrally on the top surface of the flexible member and each of the upper portion and the lower portion comprising a height equivalent to at least half of the exterior pocket length and a depth of the pocket and each of the pair of lateral portions comprising a length equivalent to at least half of the exterior pocket width and the depth of the pocket.  However, the configuration of the claimed pocket location with respect to the flexible member is a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The particular location of the pocket does not provide additional functionality to the pocket as the pocket of the prior art is capable of holding food items regardless of the position of the pocket with respect to the flexible member.  Furthermore, the claimed relative dimensions of the height of the upper and lower portions with respect to the pocket length, pocket width, and pocket depth are not held patentable since limitations relating to the size of the pocket is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, the limitations “the ingestible and pet safe material configured to adhere to itself such that the pocket is selectively sealable to the flexible member upon application of force between the flexible member and the upper edge of the pocket” are seen to be recitations regarding the intended use of the “pet treat pocket.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding Claim 3, Wiesemann III discloses the flexible member (sleeve 14) being a first layer and the pocket (pouches 18, 20) being a second layer disposed on a top surface of the flexible member (sleeve 14) (‘056, FIG. 1) (‘056, Paragraph [0029]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baumgardner Sr. such that the flexible member is a first layer and the pocket is a second layer disposed on a top surface of the flexible member as taught by Wiesemann III since if it were considered desirable for any reason to obtain access to the pocket, it would be obvious to make the pocket removable for that purpose in view of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP § 2144.04.V.C.).
Regarding Claim 5, Beck et al. discloses the edible container being flexible (‘625, Paragraph [0020]), which reads on the claimed ingestible and pet safe material being malleable by hand due to the flexible properties of the edible container.
Regarding Claim 6, Dellinger et al. discloses the ingestible and pet safe material being organic (‘314, Paragraphs [0039] and [0042]).
Regarding Claim 7, Dellinger et al. discloses the ingestible and pet safe material being made with organic fillers (‘314, Paragraphs [0032] and [0039]-[0041]) having a flavoring agent (‘314, Paragraph [0131]), which reads on the claimed material being flavored in view of applicant’s disclosure that the material is organic and flavored to minimized inorganic compounds being ingested (Specification, Paragraph [0017]).
Regarding Claim 8, Dellinger et al. discloses the ingestible and pet safe material being a gelatin based material (‘314, Paragraphs [0038] and [0090]).
Regarding Claim 10, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III does not disclose the ingestible and pet safe material being made of calcium bentonite.  Therefore, the prior art reads on the claimed limitations of the ingestible and pet safe material not comprising calcium bentonite.
Regarding Claim 13, Wiesemann III discloses the flexible member (paperboard sleeve 14) comprising an elongated strip having a plurality of pockets (pouches 18, 20) disposed along a longitudinal axis of the elongated strip wherein an opening of each pocket of the plurality of pockets (pouches 18, 20) is oriented substantially perpendicular to the longitudinal axis (‘056, FIG. 3) (‘056, Paragraph [0030]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the edible pet food container of Baumgardner Sr. and construct the edible container with the desired number of pockets in order to hold multiple items in said pockets.  Furthermore, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 19, the limitations “wherein the flexible member is selectively movable between a molded configuration and an unmolded configuration wherein the molded configuration the lip is sealed against an entirety of an exterior wall of the pocket defining at least two walls between the interior volume and a surrounding area” are seen to be recitations regarding the intended use of the “pet treat pocket.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056 as applied to claim 1 above in further view of Phillips US 2014/0161744.
Regarding Claim 9, Dellinger et al. discloses the ingestible and pet safe material comprising clay materials (‘314, Paragraphs [0040] and [0075]) and gelatin (“314, Paragraphs [0038] and [0090]), which reads on the claimed binding material in view of applicant’s disclosure (Specification, Paragraph [0018]).
Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding the clay material being montmorillonite clay.
Phillips discloses an edible food (candy or confection base) being made with an edible clay such as montmorillonite clay (‘744, Paragraph [0034]).
Both modified Baumgardner Sr. and Phillips are directed towards the same field of endeavor of edible compositions made using edible clay materials.  It would have prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Phillips teaches that there was known utility in using montmorillonite clay as an ingredient in an edible composition at the time of the invention.
Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056 as applied to claim 1 or claim 13 in further view of Hayden et al. US 6,143,316 (cited on Information Disclosure Statement filed September 2, 2020).
Regarding Claims 11-12, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding the ingestible and pet safe material being impermeable to odors emanating from the interior volume of the pocket and the ingestible and pet safe material emitting a masking odor to overpower odors emanating from the interior volume of the pocket.
Hayden et al. discloses an edible pocket (pouch) comprising an ingestible material capable of blocking and masking odors (‘316, Column 5, lines 6-13), which reads on the claimed ingestible and pet safe material being impermeable to odors emanating from the interior volume of the pocket and the ingestible and pet safe 
Both Baumgardner Sr. and Hayden et al. are directed towards the same field of endeavor of edible pockets.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ingestible and pet safe material of Baumgardner Sr. to be made of a material that is impermeable to odors emanating from the interior volume of the pocket and emitting a masking odor to overpower odors emanating from the interior volume of the pocket as taught by Hayden et al. in order to render substances contained within the pouch more palatable (‘316, Column 5, lines 6-13).
Regarding Claim 14, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding at least one perforation separating at least one of the plurality of pockets from a neighboring pocket.
Hayden et al. discloses a plurality of edible pockets (pouches) (‘316, Column 2, lines 18-25) comprising at least one perforation (perforations 2) separating a series of flexible members from a neighboring flexible member (‘316, FIG. 7) (‘316, Column 4, lines 13-21), which reads on the at least one perforation disposed transversely across the lip between adjacent pockets of the plurality of pockets.

    PNG
    media_image3.png
    488
    1436
    media_image3.png
    Greyscale

Both Baumgardner Sr. and Hayden et al. are directed towards the same field of endeavor of edible pockets.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baumgardner Sr. and incorporate at least one perforation separating at least one of the plurality of pockets from a neighboring pocket such that the at least one perforation is disposed transversely across the lip between adjacent pockets of the plurality of pockets since Baumgardner Sr. teaches that the pockets (pouches) can be supplied commercially in strips comprising more than one sheet wherein the perforations allows the user to separate individual sheets as desired (‘316, Column 4, lines 13-21).
Regarding Claim 15, Baumgardner Sr. modified with Dellinger et al., Beck et al., Wiesemann III, and Hayden et al. is silent regarding seven pockets being disposed on the flexible member.  However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza,.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056 as applied to claim 1 above in further view of Loftis Jr. US 2020/0017265.
Regarding Claim 16, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding a backing material removably secured to a rear surface of the flexible member.
Loftis Jr. discloses a flexible member (edible strip) comprising a backing material (release material layer) removably secured to a rear surface of the flexible member (edible strip) (‘265, Paragraph [0062]).
Both Baumgardner Sr. and Loftis Jr. are directed towards the same field of endeavor of edible compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baumgardner Sr. and incorporate a backing material removably secured to a rear surface of the flexible member as taught by Loftis Jr. in order to serve as a protective layer for the flexible member (‘265, Paragraph [0069]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056 as applied to claim 1 above in further view of Gray US 2020/0140180 and Forrest US 2014/0342049.
Regarding Claim 18, Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding the exterior wall of the pocket comprising an arcuate sidewall wherein a depth of the pocket is greater at a central portion of the exterior wall.
Gray discloses a sleeve for a hot drink cup comprising a pouch positioned on the outside surface of the sleeve of a size and shape to accommodate drink accessories or additives (‘180, Paragraph [0006]).  Forrest discloses a sleeve having pouches and pockets that are differently shaped and/or sized (‘049, Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the pocket of modified Baumgardner Sr. to be arcuate since both Gray and Forrest teaches that pockets having any different shapes would still be capable of storing items within said pocket.  Furthermore, the configuration of the claimed pocket is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pocket was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pocket of modified Baumgardner Sr. et al. and make the depth of the pocket greater at the central portion of the exterior wall so long as the pocket is deep enough to store the desired contents and since both Gray and Forrest teaches that differently sized pockets are known.  Furthermore, limitations relating to the size of the pocket are not sufficient to patentably distinguish over the prior art in view of In re Rose,.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgardner Sr. US 5,792,470 (cited on Information Disclosure Statement filed September 3, 2020) in view of Dellinger et al. US 2009/0104314, Beck et al. US 2014/0093625, and Wiesemann III US 2016/0367056 as applied to claim 1 above in further view of Nowzari US 2013/0001122.
Regarding Claim 20, Wiesemann III discloses the pocket (pouch 18, 20) being affixed to the flexible member along a pair of lateral edges and a portion of the upper edge of the pocket (pouch 18, 20) (‘056, FIG. 1) (‘056, Paragraph [0029]).
Baumgardner Sr. modified with Dellinger et al., Beck et al., and Wiesemann III is silent regarding the pocket being affixed to the flexible member along a lower edge.
Nowzari discloses a pocket (pocket 14) being affixed to a flexible member (label) along three edges (‘122, FIG. 1A) (‘122, Paragraph [0027]), which necessarily entails bonding the pocket to the flexible member along a pair of lateral edges and a lower edge so that an opening is present to allow for storing of items within the pocket.
Modified Baumgardner Sr. and Nowzari are both directed towards the same field of endeavor of pockets disposed on a flexible member.  It would have been obvious to one of ordinary skill in the art to modify modified Baumgardner Sr. and bond the pocket to the flexible member along a lower edge as well since Nowzari teaches that it was known and conventional to bond a pocket that stores items to a flexible member along a lower edge.

Response to Arguments
Examiner notes that the previous Drawing Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  Examiner also notes that new Claim Objections and rejections to 35 USC 112(b) have also been made in view of the amendments.
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that the claimed relative dimensions allow the lip to be folded about an entirety of the pocket to fully enrobe the pocket to provide a double enrobing of the pill from the pocket itself and from wrapping the lid and the remaining portions of the flexible member around the pill and that by enrobing the pill in at least two layers of the flexible edible material the pill is more securely retained within the pocket and that adding additional layers of the edible material between the pill and the pet allows odor blocking or masking properties.
Examiner notes that these statements do not specifically and distinctly point out the supposed errors of the office action.  Modified Baumgardner Sr. teaches a flexible member including a pocket disposed on a top surface of the flexible member.  The claims do not specify any particular dimensions of any structure and merely requires the pocket to be sized to encapsulate a pill, i.e. the pocket is larger than the pill that said pocket houses, which is taught by Baumgardner Sr.  Furthermore, applicant’s arguments with respect to enrobing are not claimed and are also arguments with respect to the intended use of the pet treat pocket, which would be capable of being performed by modified Baumgardner Sr.  Therefore, these arguments are not found persuasive.
Examiner notes that applicant’s arguments on Pages 9-10 of the Remarks with respect to Claim 4 are moot since Claim 4 is canceled.
Applicant argues on Pages 10-11 of the Remarks that the Office Action appears to find the disclosure of a shape absent functionality of such shape to perform the disclosed function of fully enrobing the pocket as previously described is rendered obvious by the disclosure of the shape in the prior art and that Wiesemann fails to use a lip to fully encase the pocket as claimed in the disclosure.
Examiner notes that Claim 1 does not require the lip to fully encase the pocket.  Applicant argues limitations not found in the claims.  Furthermore, this argument is an intended use that is capable of being performed by the prior art.  Additionally, Baumgardner Sr. discloses the edible container having variations in size, materials, and shape (‘470, Column 4, lines 36-44) but does not disclose the pet treat pocket being made from a flexible member wherein the pocket is disposed on a top surface of the flexible member wherein an exterior pocket length is less than a member length and an exterior pocket width less than a member width such that the flexible member extends beyond the exterior dimensions of the pocket thereby forming a lip wherein the lip surrounds a circumference of the pocket and the ingestible and pet safe material being capable of adhering to itself.  Dellinger et al. discloses an edible non-human animal food container having any desired shape (‘314, Paragraph [0019]) made by providing a mold comprising a cavity in the shape of a desired article (‘314, Paragraph [0021]).  Beck et al. discloses a flexible edible container having any size or shape (‘625, Paragraphs [0006] and [0020]).  Wiesemann III discloses a flexible member (sleeve 14) including a pocket (pouches 18, 20) disposed on a top surface of the flexible member (sleeve 14) In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 11-12 of the Remarks with respect to Claims 11-12 that Hayden fails to teach a material capable of blocking odors emanating from the pocket as claimed and that odor masking involves emanating a secondary or more 
Examiner argues that applicant does not provide an explicit definition of odor masking or odor blocking in the disclosure.  Hayden et al. discloses an edible pocket (pouch) comprising an ingestible material capable of blocking and masking odors (‘316, Column 5, lines 6-13), which reads on the claimed ingestible and pet safe material being impermeable to odors emanating from the interior volume of the pocket and the ingestible and pet safe material emitting a masking odor to overpower odors emanating from the interior volume of the pocket.  There are no specific material properties claimed that distinguish from the blocking and masking of odors disclosed by Hayden.  Therefore, this argument is not found persuasive.
Applicant argues on Page 12 of the Remarks with respect to Claim 16 that it would not be obvious to include a backing material in the disclosure of Baumgardner since Baumgardner provides a structure performing a similar function.
Examiner notes that Loftis Jr. is being relied upon in a modification of Claim 16.  It would have been obvious to modify Baumgardner and provide a material removably secured to a rear surface of the flexible member as taught by Loftis Jr. to serve as a protective layer for the flexible member.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamblyn US 2017/0127861 discloses an inner pouch having shapes similar to those of the outer sleeve (‘861, Paragraph [0034]).
De Guzman US 2017/0071384 discloses the size, configuration, and/or shape of the pocket opening varying as long as the pocket opening can receive and hold or removably secure an object (‘384, Paragraph [0051]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792